Citation Nr: 0528720	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-28 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) to include the question of whether new and 
material evidence has been submitted to reopen the claim.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

In a June 2002 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, granted the veteran's claim for 
service connection for type II diabetes associated with 
herbicide, currently evaluated as 20 percent disabling 
effective March 19, 2001.  It also granted the veteran's 
claims for service connection for peripheral neuropathy for 
the left lower extremity, the right lower extremity, the left 
hand, and the right hand, as complications of type II 
diabetes associated with herbicides, each evaluated as 10 
percent disabling effective March 19, 2001.  Finally, it 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  The veteran has only 
appealed the claim concerning whether new and material 
evidence has been submitted to reopen his claim for service 
connection for PTSD.  The RO reopened the claim for service 
connection for PTSD in an SSOC issued in March 2005.

A review of the claims file shows that the veteran requested 
a BVA hearing at a local VA office before a Member of the 
Board on his VA Form 9 dated in September 2003.  In November 
2003 the veteran requested that the VA change his hearing 
date from December 11, 2003, to January 2004.  In February 
2004 the Board informed the veteran that they had received 
his request for a personal hearing before a travelling 
section of the Board, and that he also had pending a local 
hearing that was scheduled for February 26, 2004 before a 
Decision Review Officer.  On February 26, 2004, the veteran 
elected to withdraw his request for a hearing.  Accordingly 
appellate review may proceed.


FINDINGS OF FACT

1.  In an unappealed decision, dated May 1998, the RO denied 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  The evidence received since the RO's May 1998 decision 
which denied service connection for post-traumatic stress 
disorder (PTSD) which was previously not of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran does not have a current diagnosis of post-
traumatic stress disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's final May 1998 decision which denied service connection 
for post-traumatic stress disorder (PTSD); the claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim for entitlement to service 
connection for post traumatic stress disorder (PTSD) in May 
1998 on the basis that the veteran was unable to verify his 
stressors.  There was no appeal and the RO's decision is 
final.  See 38 U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

The veteran subsequently filed to reopen his claim for 
service connection for PTSD in March 2001.  In June 2002 the 
RO denied the claim.  The veteran has appealed.  The Board 
initially notes that the regulations pertaining to reopened 
claims were revised, effective on August 29, 2001. 67 Fed. 
Reg. 49590 (July 31, 2002).  The veteran's claim to reopen 
was already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). Consequently, the 
Board is deciding this appeal under the older version of the 
regulations.

Under section 3.156 of the Code of Federal Regulations, as 
was in effect in March 2001 when the veteran filed to reopen 
his claim for service connection for PTSD, when presented 
with a claim to reopen a previously finally denied claim, VA 
must determine if new and material evidence has been 
submitted.  For the purpose of the veteran's claim, new and 
material evidence is defined as follows: New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in May 1998.  The RO has recently determined 
that new and material evidence had been submitted to reopen 
the claim, but the Board has an obligation to make an 
independent determination as to whether the claim has been 
reopened.  Therefore, the Board must determine if new and 
material evidence has been submitted since the RO's May 1998 
decision.  See 38 U.S.C.A. § 5108.  When determining whether 
the evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's May 1998 
decision included the veteran's service medical records and a 
VA PTSD examination report dated in February 1998.

At the time of the RO's May 1998 denial of the claim there 
was no evidence of a verifiable stressor.  Relevant evidence 
received since the RO's May 1998 decision includes a reply 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) dated in January 2005.

The USASCRUR reply from January 2005 showed that the morning 
report submitted by the 368th Transportation Company dated 
February 14, 1967, showed that Private First Class Ruben 
Vazquez-Barrios of that unit was killed on that date in a 
vehicle accident.  The DA form 20 of the veteran showed that 
he was assigned to the 368th Transportation Company on 
November 25, 1966, and was then sent to the 567th 
Transportation Company on December 13, 1966.  Both units were 
located in Long Binh, Vietnam.

This evidence that was not of record at the time of the 
Board's May 1998 decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  The evidence shows 
that PFC Vazquez was killed in a motor vehicle accident.  
This seems to confirm one of the veteran's alleged stressors; 
namely, that he saw a service acquaintance die when he was 
run over by the rear wheels of a truck.  See VA PTSD 
examination report dated in February 1998; Statement in 
Support of Claim dated in May 2004; and VA letter to USASCRUR 
dated in July 2004.  The USASCRUR reply regarding the 
circumstances surrounding the death of PFC Vazquez is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  The 
Board therefore agrees with the RO's action in reopening the 
claim.  

II.  Service Connection

Since the claim has been reopened, the substantive issue of 
service connection for PTSD must now be addressed.  The 
veteran asserts that he has PTSD which was incurred during 
his service in Vietnam when he saw a service acquaintance 
killed when he was run over by a truck.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; the veteran's service 
personnel records; a VA PTSD examination report dated in 
February 1998; a psychiatric evaluation by Dr. Olga Rodriguez 
Olaverri dated in April 2004; a reply from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) dated 
in January 2005; and a VA PTSD examination report dated in 
March 2005.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the veteran's claim for service connection for PTSD.

The veteran's service medical records include no complaint, 
diagnosis, or treatment of PTSD or any other psychological 
disorder.

The April 2004 psychiatric evaluation by Dr. Rodriguez 
Olaverri showed an Axis I diagnosis of post-traumatic stress 
disorder.

The USASCRUR reply from January 2005 showed that the morning 
report from the 368th Transportation Company dated February 
14, 1967, showed that Private First Class Ruben Vazquez-
Barrios of that unit was killed on that date in a vehicle 
accident.  The DA form 20 of the veteran showed that he was 
assigned to the 368th Transportation Company on November 25, 
1966, and was then sent to the 567th Transportation Company 
on December 13, 1966.  Both units were located in Long Binh, 
Vietnam.  Accordingly, it is accepted that the event claimed 
as a stressor, did in fact take place.  Whether this event 
qualifies as a stressor is a medical determination that must 
be determined by qualified medical professionals. 

The March 2005 VA PTSD examination report showed that the 
death of PFC Vazquez was accepted but the examiner believed 
there was no evidence that that incident produced any 
psychiatric disability in the veteran.  The examiner 
diagnosed the veteran with depressive disorder, NOS.   Based 
on the veteran's history, records, and evaluation, the 
examiner considered that he did not fulfill the diagnostic 
criteria for PTSD.  The USASCRUR reply stated that PFC Ruben 
Vazquez Barrios was killed on February 14, 1967 in a vehicle 
accident in Vietnam but this incident was not considered a 
stressor, as per DSM-IV criteria.  The remaining elements 
present did not meet the DSM-IV PTSD criteria.  There was no 
link of the diagnosis of PTSD given [previously] and a 
recognized stressor in service.

The Board notes that the veteran's condition was recently 
assessed as PTSD in April 2004 by Dr. Rodriguez Olaverri.  
Nothing in the April 2004 assessment, however, addressed the 
issue of specific stressors.  A subsequent VA PTSD 
examination report, dated in March 2005, showed that while 
the examiner acknowledged the death of a service 
acquaintance, the examiner did not accept this as a stressor, 
as per DSM-IV criteria, pointing out that it did not cause 
psychiatric disability.  The examiner therefore determined 
that the veteran did not have PTSD.  See VA PTSD examination 
report dated in March 2005.  As the March 2005 VA examination 
report specifically addressed the alleged stressor and 
contained an adequate explanation for the conclusions 
reached, the Board finds that the later examination report 
carries greater evidentiary value than the other medical 
evidence of record.

The Board finds that service connection for PTSD is not 
warranted because there is no current diagnosis of PTSD.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, 
the veteran's claim must be denied.

The Board has considered the veteran's lay statements 
regarding his PTSD symptoms.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
August 2001 and a supplemental statement of the case (SSOC) 
sent to the veteran in March 2005.  Since these documents 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With respect to element (4), the Board notes that the RO's 
August 2001 letter contained a specific request that the 
appellant send new and material evidence to VA.  In addition, 
he was supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) by way of the March 2005 SSOC.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The reopened claim of entitlement to service connection for 
post-traumatic stress disorder is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


